DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/26/20 and 6/19/20 are being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 3/26/20.  Claims 35-68 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 35, 38, 40-41, 44-45, 47, 50, 52-53, 56-57, 59, 62-64, and 67-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0040845) in view of "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Charging management; Diameter charging applications (Release 14)", 3GPP TS 32.299 V14.5.0, September 2017, pages 1-199 (hereinafter “3GPP”).
Regarding claim 35, Cai teaches a method of overload control in an Online Charging System, OCS (Diameter server), associated with a communication network, the method performed by a processing apparatus (detection system/instruction generating system) in the OCS [paragraph 23; Figure 2] and comprising:
determining configuration information (control information) dynamically as a function of load arising at the OCS (overload condition) from ongoing reception and processing of charging requests (volume of Diameter messages being received and processed) sent from one or more Charging Trigger Functions, CTFs (Diameter clients), in the communication network (Diameter server determines control information in response to an overload condition from the volume of Diameter messages being received and processed from Diameter clients) [paragraphs 23-24, 26-27, 32], the configuration information configuring one or more abatement treatments (message restriction criteria) to be applied by at least one of the one or more CTFs, for abating the rate at which the at least one CTF sends charging requests to the OCS (control information includes at least one message restriction criteria for determining which messages are restricted and which messages are authorized to be transmitted to Diameter server) [paragraph 34], and being determined by the processing apparatus according to a defined prioritization scheme (message restriction criteria prioritizes authorized messages over restricted messages) that determines which charging requests are subject to which abatement treatment, as a function of at least one of service identifier (type of service), rating group, and interrogation type (message type) (Diameter server determines message restriction criteria that prioritizes authorized messages over restricted 
sending the configuration information to the at least one CTF (Diameter server transmits message restriction instruction to Diameter clients) [paragraph 28].
Cai does not explicitly teaches that each given charging request being associated with at least one of a service identifier, a rating group, and an interrogation type.  In an analogous prior art reference, 3GPP teaches that a charging request (CCR) is associated with at least one of a service identifier (Service-Identifier) [page 73], a rating group (Rating-Group) [page 73], and an interrogation type (CC-Request-Type) [page 72].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cai to allow each given charging request to be associated with at least one of a service identifier, a rating group, and an interrogation type, as taught by 3GPP, in order to provide information necessary to request credits for a requested bearer/subsystem service.
Regarding claim 38, Cai and 3GPP in combination teaches the method of claim 35, wherein the OCS and the one or more CTFs operate according to the DIAMETER protocol [Cai; paragraph 5], wherein charging requests comprise Credit Control Requests, CCRs [3GPP; pages 71-74], and wherein the method includes sending the configuration information (control information) in a message formatted according to the Diameter protocol, but does not explicitly teach wherein the OCS returns a Credit Control Answer, CCA, in response to receiving a CCR, and wherein the method includes sending the configuration information in one or more CCAs sent to the at least one CTF.  3GPP further teaches an OCS   returns a Credit Control Answer, CCA, in response to receiving a CCR [page 76].  Therefore it would have been obvious to one of ordinary skill in the art to further modify the invention of Cai to allow returning a Credit Control Answer, CCA, in response to receiving a CCR, as taught by 3GPP, and send the configuration information in one or more CCAs sent to the at least one CTF since a CCA is a Diameter 
Regarding claim 40, Cai teaches the method of claim 35, wherein the one or more abatement treatments comprise an abatement treatment (message restriction criteria) that defines whether or to what extent abatement is applied to given charging requests as a function of service identifier (messages are restricted or authorized based on the type of service for the message) [paragraph 43].
Regarding claim 41, Cai teaches the method of claim 40, wherein the abatement treatment that defines whether or to what extent abatement is applied to given charging requests as a function of service identifier specifies at least one of: one or more service identifiers representing charging requests that are not subject to abatement (messages for authorized service type), one or more service identifiers representing charging requests that are subject to abatement (messages for restricted service type), and one or more service identifiers that are subject to specified levels of abatement [paragraph 43].
Regarding claim 44, Cai teaches the method of claim 35, wherein the one or more abatement treatments comprise an abatement treatment (message restriction criteria) that defines whether or to what extent abatement is applied to given charging requests as a function of interrogation type (messages are restricted or authorized based on the type of message [START, INTERIM, END]) [paragraph 34].
Regarding claim 45, Cai teaches the method of claim 44, wherein the abatement treatment that defines whether or to what extent abatement is applied to given charging requests as a function of interrogation type specifies at least one of: one or more interrogation types representing charging requests that are not subject to abatement (authorized message types), one or more interrogation types representing charging requests that are subject to abatement (restricted message types), and one or more interrogation types that are subject to specified levels of abatement [paragraph 34].

Claims 50, 62, and 67 recite similar subject matter as claim 38, and is therefore rejected on the same basis.
Claim 52 recites similar subject matter as claim 40, and is therefore rejected on the same basis.
Claim 53 recites similar subject matter as claim 41, and is therefore rejected on the same basis.
Claim 56 recites similar subject matter as claim 44, and is therefore rejected on the same basis.
Claim 57 recites similar subject matter as claim 54, and is therefore rejected on the same basis.
Regarding claim 59, Cai teaches a method of overload control for an Online Charging System, OCS (Diameter server), associated with a communication network, the method performed by a Charging Trigger Function, CTF (Diameter client), in the communication network [paragraph 23; Figure 2] and comprising:
receiving configuration information (control information) from the OCS (Diameter client receives message restriction instruction comprising control information from Diameter server) [paragraph 27]; and
controlling abatement of the rate at which the CTF sends charging requests to the OCS, according to the configuration information (messages sent from the Diameter client are either authorized or restricted according to the control information) [paragraphs 26, 30, 34] and;
and wherein the configuration information configures one or more abatement treatments (message selection criteria) that are applied by the CTF, including indicating which charging requests are subject to which abatement treatment, as a function of at least one of service identifier (type of service), rating group, and interrogation type (message type) (control information comprises message selection criteria which defines which messages are restricted based on a type of service of the message or a message type) [paragraphs 34, 43].
(CCR) is associated with at least one of a service identifier (Service-Identifier) [page 73], a rating group (Rating-Group) [page 73], and an interrogation type (CC-Request-Type) [page 72].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cai to allow each given charging request to be associated with at least one of a service identifier, a rating group, and an interrogation type, as taught by 3GPP, in order to provide information necessary to request credits for a requested bearer/subsystem service.
Regarding claim 63, Cai teaches the method of claim 59, wherein, for each of the one or more abatement treatments (message restriction criteria), the configuration information specifies whether or to what extent the abatement treatment is applied to given charging requests, as a function of at least one of service identifier (type of service), rating group, and interrogation type (message type), and wherein controlling abatement comprises applying the one or more abatement treatments, as specified by the configuration information [paragraphs 34, 43].
Claim 64 recites similar subject matter as claim 59, and is therefore rejected on the same basis.
Claim 68 recites similar subject matter as claim 63, and is therefore rejected on the same basis.

Claims 36-37, 39, 46, 48-49, 51, 58, 60-61, and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0040845) in view of "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Charging management; Diameter charging applications (Release 14)", 3GPP TS 32.299 V14.5.0, September 2017, pages 1-199 (hereinafter “3GPP”) as applied to claims 35, 47, 59, and 64 above, and further in view of Korhonen et al. ("Diameter Overload Indication Conveyance", RFC 7683, October 2015, 43 pages).
(reacting node) indicates support of at least one abatement treatment (Diameter overload features/overload abatement algorithm) to an OCS (reporting node) [pages 7-8, 4.2. DOIC Capability Announcement].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cai and 3GPP to allow selecting of the at least one CTF from among the one or more CTFs to be based on determining that the at least one CTF supports at least one of the one or more abatement treatments, as taught by Korhonen, in order to ensure that supported abatement treatments are selected for CTFs if traffic reduction is requested.
Regarding claim 37, Korhonen teaches the method of claim 36, wherein determining that the at least one CTF supports at least one of the one or more abatement treatments comprises receiving feature information (OC-Supported-Features AVP) from the at least one CTF, indicating support for at least one of the one or more abatement treatments (OC-Supported-Features AVP indicates the set of Diameter features supported by the node) [page 8].
Regarding claim 39, the combination of Cai and 3GPP does not explicitly teach receiving feature information from the at least one CTF in one or more CCRs sent from the at least one CTF, the feature information indicating which ones of the one or more abatement treatments are supported by the at least one CTF, and wherein the method further comprises determining the configuration information for the at least one CTF in dependence on the supported abatement treatments.  In an analogous prior art reference, Korhonen teaches an OCS (reporting node) receives feature information (OC-Supported-Features AVP) from the at least one CTF (reacting node) in one or more CCRs (Diameter request messages) sent from the at least one CTF, the feature information indicating which ones of the one or more abatement treatments are supported by the at least one CTF (OC-Supported-Features AVP indicates the set of Diameter features supported by the node) [pages 7-8, 4.2. DOIC Capability Announcement].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cai and 3GPP to allow receiving feature information from the at least one CTF in one or more CCRs sent from the at least one CTF, the feature information indicating which ones of the one or more abatement treatments are supported by the at least one CTF, as taught by Korhonen, and further determine the configuration information for the at least one CTF in dependence on the supported abatement treatments in order to ensure that the configuration information comprises supported abatement treatments for CTFs if traffic reduction is requested.
Regarding claim 46, the combination of Cai and 3GPP does not explicitly teach wherein determining the configuration information dynamically as a function of load arising at the OCS from ongoing reception and processing of charging requests sent from the one or more CTFs in the communication network, comprises updating the configuration information in dependence on current load at the OCS, such that the at least one CTF controls imposition of the one or more abatement treatments dynamically, as a function of the current load at the OCS.  In an analogous prior art reference, Korhonen teaches that a reporting node determines configuration information (overload report) dynamically as a function of load arising at the OCS from ongoing reception and processing of charging requests sent from the one or more CTFs in the communication network (overload report is generated based on tracking use of resources by a reporting node), comprises updating the configuration information (send new overload reports) in dependence on current load (current condition of reporting node) at the OCS, such that the at least one CTF controls imposition of the one or 
Claim 48 recites similar subject matter as claim 36, and is therefore rejected on the same basis.
Claims 49, 60, and 65 recite similar subject matter as claim 37, and is therefore rejected on the same basis.
Claim 51 recites similar subject matter as claim 39, and is therefore rejected on the same basis.
Claims 58, 61, and 66 recite similar subject matter as claim 46, and is therefore rejected on the same basis.

Claims 42-43 and 54-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 2011/0040845) in view of "3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Telecommunication management; Charging management; Diameter charging applications (Release 14)", 3GPP TS 32.299 V14.5.0, September 2017, pages 1-199 (hereinafter “3GPP”) as applied to claims 35, 47, 59, and 64 above, and further in view of Roach et al. (US 2013/0275583).
(Diameter server) determines an abatement treatment (load abatement procedure) that defines whether or to what extent abatement is applied to given charging requests as a function of rating group (session group or overload group) (Diameter server may determine a load abatement procedure based on session group or overload group of a Diameter client) [paragraphs 40-41, 43, 50-51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cai and 3GPP to allow the one or more abatement treatments to comprise an abatement treatment that defines whether or to what extent abatement is applied to given charging requests as a function of rating group, as taught by Roach, in order to perform message reduction for a group of nodes.
Regarding claim 43, Roach teaches the method of claim 42, wherein the abatement treatment that defines whether or to what extent abatement is applied to given charging requests as a function of rating group specifies at least one of: one or more rating groups representing charging requests that are not subject to abatement (groups that don’t throttle Diameter messages), one or more rating groups representing charging requests that are subject to abatement (groups that throttle Diameter messages), and one or more rating groups that are subject to specified levels of abatement [paragraph 73].
Claim 54 recites similar subject matter as claim 42, and is therefore rejected on the same basis.
Claim 55 recites similar subject matter as claim 43, and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T HUYNH/Primary Examiner, Art Unit 2647